Title: From John Adams to Oliver Wolcott, Jr., 24 September 1798
From: Adams, John
To: Wolcott, Oliver, Jr.



Dear Sir
Quincy Sept 24th 1798

I have received your favor of the 17th and read it over and over again, with all the attention I am master of.
The long continued dangerous sickness of my best friend, and her still precarious destiny, have thrown my mind into a state of depression, agitation and anxiety, which will not admit of a full discussion of the various points on which, you and I appear to differ in opinion. I will hint at a few things, which I see in a different light from that, in which you have placed them.
In the first place, I am under no apprehension at all for the honor, personal influence, or character of the chief of our nation, whether he places General Knox first, or General Hamilton. If he thought for one moment that both these generals together could hurt his honor, diminish his personal influence, or injure his character, he would resign his office at once. This point therefore I hope is settled between you and me forever. For his Honor Influence and Character have nothing to hope from either.
You are perfectly correct in your opinion, that General Washington has never disclosed a wish to interfere with any  powers constitutionally vested in the president.
However perfect the concert between the President and commander in chief, it will remain for time to discover, whether such jealousy, rivalry and animosity will not be produced by the conflicting passions of powerful individuals, as no authority in this county can possibly compose. That is to Say In other words, it is a problem whether our constitution can possibly command an army and conduct a war. This country has not yet heard the last of jealousies and rivalries. We have already on the list all the Ambition of Pompey, Cæsar and Antony, all the gallantry of the court of Cleopatra, and how much principle time must determine.
Whether General Washington was or was not nominated to command the armies, without any previous consultation or notice is nothing to the present question, nor has any one, that I know of, any motive or authority to inquire into this point. I had evidence enough to convince me, that he expected it, that he wished it, and that he would accept it, otherwise I never would have nominated him.
That General Washington formed a list out of names that I had committed to paper to be laid before him, is true; that after mature deliberation he settled the rank, which in his judgment, the officers in question ought to enjoy, I do not admit and cannot believe.
It was never the advice of General Washington as I understood it, that the inspector general should be the First Major General. He never expressed any such idea to me. His list contained no such idea. When Mr. McHenry proposed to me to nominate him to the senate as first Major General, I possitively refused to do it. On the contrary in the letter from General Washington to General Hamilton which Mr. McHenry shewed to me and has never escaped my memory Gen Washingtons expectation and inclination that General Pinckney should be the first Major general was not equivocal.
And besides He expressly Says, “after all, the whole must depend upon the President.” Not one circumstance ever indicated, that General Washingtons advice or wish was that General Hamilton should be first Major gGeneral, on the contrary his expectation and desire was clear to me, that Pinckney should be first. As to the expectation of the publick,  I have had longer experience & better opportunities to know both than you have and I am not so clearly of your opinion.
General Washingtons list gave no command to Hamilton but as inspector general. The commander in chief might occasionaly give him command. It was plain to me from his list, that General Washington meant to leave the rank to be settled by friendly agreement, among the gentlemen, or by subsequent orders of the lieutenant general, or by a subsequent appeal to the president.
I am persuaded that no personal considerations distinct from the publick interest have influenced General Washington and I know that none have influenced me. General Knox is no favorite of mine any more than General Hamilton. I have no kind of attachment to him or affection for him more than for Hamilton. He never was my intimate nor my friend and has no kind of attachment to me more than Hamilton. If you are not informed I am, that Knox never served my interest fame or promotion more, than  Hamilton—Nay further I know he has opposed me more than ever Hamilton did; although in the earlier part of his life I contributed more than any man perhaps, to recommend him merely on publick principles to General Washington, Lee Green Gates, Mifflin and &c. who first promoted him so rapidly. Knox however went through the war with honor & dignity and is universally acknowledged to be brave, cool, attentive, and able at all times in War, and good humored, as well as alert, active and undaunted in the day of battle. I know not why such an officer should be disgraced or degraded. Hamilton has been Supported and elevated by Washington, more remarkably than Knox.
The resolutions of the old congress are not the only grounds nor the principal ground of my opinion, that as matters now are circumstanced Hamilton is the last in rank of the Major generals. The office of Inspector General gives no rank. The rank of Major General given him in his nomination and commission, will give him rank before brigadiers, but after every Major General commissioned on the same day. The office Rank of Major General and the office and command of Major General are different things. As the case now stands, Hamilton will rank after Lee and Hand as well as Pinckney and Knox. This is not my intention. This may be remedied by dating the commissions of Lee and Hand after that of Hamilton it is true; but if something is not done you will find the pretensions of Lee and Hand set up.
I have seen more of General Washingtons letters upon this subject, than you have or Mr. McHenry; and in my opinion it would be more discreet to say less about him, upon this occasion than has been said.
I am not of your opinion that either Knox or Hamilton will refuse whatever may be their relative rank. If I were sure that both would refuse it should make no alteration in my determination,—For be assured I stand in no awe of either.
Hamilton has not the Smallest Pretension nor  to refuse his appointment, even to the third Place. Nothing but barefaced ambition and egregious vanity can prevent him to decline on such an Account.You seem to consider the affair as a measure of finance, and if I was fully convinced that the appointment of Hamilton would produce œconomical regulations of any great consequence, it would have great weight with me. For be assured, there is not a democrat in the world, who affects more horror than I really feel, at the prospect of that frightful system of debts and taxes, into which imperious necessity seems to be precipitating us. But if Hamilton & Lee should become the two first, you will find all your Ideas of œcomical Regulations may Chimeras.
You think the New England States will not be flattered to be personified by General Knox. I think so too. But will the New England States be more flattered to be personified by General Hamilton? I trow not.
If I should consent to the appointment of Hamilton as second in rank, I should consider it as the most responsible action of my whole life and the most difficult to justify. Hamilton is not a native of the United States but a Foreigner, and I believe has not resided longer at least not much longer in North America, than Albert Gallatin. His rank in the late army was comparatively very low. His merits with a party are the merits of John Calvin.
Some think on Calvin heavens own spirit fellWhile others deem him instrument of hell.
His talents I respect; his character—I leave—
I know that Knox has no popular character even in Massachusetts—I know too that Hamilton has no popular character in any part of America.
I have given so much attention to your representations, that I have dated the commissions to Knox, Pinckney and Hamilton, all on the same day, in hopes that under the auspices of General Washington, the gentlemen may come to some amicable settlement of the dispute. The ranks of the other Major Generals as well as of the brigadiers, must be settled by the dates of their commissions.—I shall do all in my Power to persuade Knox to accept!
This hasty letter written, in deep affliction is fit only to be private and confidential; but I hope it will appear wherever yours appears.
With great and sincere affection / I am your Friend and servant
